DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the newly added limitation that “the second feedback signal received at the input node of the amplifier is directly proportional to the digital output signal” (emphasis added). This limitation is not disclosed in the 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Oshima et al. US Patent Application Publication 2018/0011125 (hereinafter referred to as Oshima).
Regarding claim 1, Oshima discloses an acceleration sensor and a method comprising: generating, based on a distance between two components of a 
Regarding claim 2, a second capacitance 103b is coupled between the input node and the output node as claimed.
Regarding claim 3, the second feedback signal of Oshima begins as an analog signal exiting the amplifier 103a and therefore is “based on” the analog feedback signal as claimed.
Regarding claim 6, Oshima discloses in paragraph 0008 and 0045 for example, the step of generating a digital output single based on periodically resetting one or more components of the MEMS device which would perform incremental analog-to-digital conversion as claimed.
claim 7, Oshima teaches generating a digital output signal (via converter 106) which is based on the first amplifier 103a and processing, via a second amplifier 104, processing the amplifier output signal to generate a second amplifier output signal and generating the digital output signal based on the second amplifier output signal (via elements 105, 106) as claimed. 
Regarding claim 8, following the path signal of Oshima, the digital output signal is converted to an analog signal via conversion element 110 and is provided to the second amplifier, wherein the second amplifier output signal is based on the analog-converted signal as claimed since the signal applied to capacitor 102a, 102b is feed back into the system and through the first and second amplifiers 103a and 104 respectively.
Regarding claim 10, the periodic signal of Oshima approximates a sinusoidal signal as claimed.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 1 above, and further in view of Wang et al. US Patent Application Publication 2016/0056783 (hereinafter referred to as Wang).
Regarding claims 4 and 5, Oshima discloses the claimed method and a sigma-delta control but does not explicitly disclose the plurality of integrators comprising a resonator as claimed. Wang discloses a resonating system in which a resonator comprising multiple integrators (paragraph 0002) is provided as part of the signal processing means. It would have been obvious to one of ordinary skill in the art at the .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-27 are allowed.

Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive for the reasons as described above with regard to the rejection under 35 U.S.C. 112(a) and 102(a)(2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK A SHABMAN/Examiner, Art Unit 2861

/PAUL M. WEST/Primary Examiner, Art Unit 2861